Citation Nr: 0911000	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the severance of service connection for post-
traumatic stress disorder (PTSD) was proper.

2.  Entitlement to service connection for peripheral 
neuropathy, neurological problems, and tremors, to include as 
due to Agent Orange exposure.

3.  Entitlement to service connection for a spine disability.

4.  Entitlement to service connection for stomach problems, 
to include ulcers.

5.  Entitlement to service connection for kidney infections, 
urinary tract infections, and bladder condition.

6.  Entitlement to service connection for arthritis, 
orthopedic and muscular problems, to include as due to Agent 
Orange exposure.

7.  Entitlement to service connection for a skin condition, 
to include as due to Agent Orange exposure.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In March 2003, the RO denied service connection for eight 
disabilities.  After the Veteran filed a notice of 
disagreement, the RO issued a statement of the case, and the 
Veteran filed a substantive appeal, the Veteran withdrew his 
appeal with regard to the issues of service connection for 
sterility and for loss of an eye.  The remaining six claims 
for service connection, listed on the title page, are 
therefore before the Board.

Separately, in March 2005, the RO granted service connection 
for PTSD.  However, in March 2006, the RO proposed to sever 
service connection for PTSD based on a finding of clear and 
unmistakable error (CUE) in the March 2005 decision ranting 
service connection for this disability.  After the Veteran 
testified at a July 2006 RO hearing regarding the proposed 
severance, the RO, in March 2007, severed service connection.  
In his substantive appeal, the Veteran requested a Travel 
Board hearing, but a November 2007 statement in support of 
claim (VA Form 21-4138) indicates that the Veteran withdrew 
this request.

The issues of entitlement to service connection for 
peripheral neuropathy, neurological problems, and tremors, 
spine disability, stomach problems to include ulcers, kidney 
infections, urinary tract infections, and bladder condition, 
arthritis, orthopedic and muscular problems, and a skin 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2005, the RO granted service connection for 
PTSD.

2.  In March 2006, the RO proposed to sever service 
connection for PTSD.

3.  At the time of the grant of service connection for PTSD, 
there was a diagnosis of PTSD based on the Veteran's report 
of being threatened with a knife by a civilian and there was 
evidence of behavior changes in response to the attack.

4.  The evidence obtained since the March 2005 grant of 
service connection for PTSD, does not show that the grant of 
service connection was the result of an undebatable error.


CONCLUSION OF LAW

The March 2005 grant of service connection for PTSD was not 
based on CUE; and severance of service connection was not 
proper.  38 U.S.C.A. §§ 5109A, 5112 (West 2002); 38 U.S.C.A. 
§§ 3.103, 3.105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

With regard to the claim decided herein, however, the VCAA 
and its implementing regulations are inapplicable.  This 
claim involves severance of service connection issues which 
requires application of the clear and unmistakable evidence 
(CUE) standard.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to motions for revision of a Board decision on the 
grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

The RO sent the Veteran a questionnaire regarding the claimed 
in-service stressful experience on which the grant of service 
connection for PTSD was based, and the Veteran responded to 
this questionnaire.  The Veteran did not indicate during the 
hearing or elsewhere the existence of any other evidence that 
is relevant to his appeal.  In fact, during the hearing, the 
Veteran indicated that he only reported the incident to his 
Sergeant, who was not required to keep records of such 
reports, and the Veteran's representative indicated that it 
was unlikely such a report would have been recorded.  As 
noted below, the claims file contains a November 2003 notice 
of decision indicating that the Security Administration (SSA) 
found the Veteran disabled, but neither the SSA's disability 
determination nor the medical records underlying it have been 
associated with the claims file.  However, this evidence 
cannot be pertinent to the Board's determination of the 
propriety of severance of PTSD, because, as explained below, 
the severance was based on the absence of verification of the 
Veteran's claimed in-service stressor.  Such verification 
cannot come from after-the-fact evidence such as the SSA 
disability determination and the medical record underlying 
it.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Thus, 
a remand of the claim herein decided is not required because 
there is no reasonable possibility that additional 
development will aid the Veteran.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001).

The RO sent the Veteran a notice letter in April 2006 that 
informed him of the proposal to sever his service connection 
benefits.  In that notice, the Veteran was provided with 
detailed reasons for the proposed severance and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation.  The April 2006 letter also informed the 
Veteran that unless additional evidence was received within 
60 days, service connection for PTSD would be severed.  The 
March 2006 decision proposing severance further explained the 
basis for this action, and the March 2007 decision complied 
with the requirements of 38 C.F.R. § 3.105(d) in severing 
service connection effective June 1, 2007. 

Analysis

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The Veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d).

Service connection will be severed only where the evidence 
establishes that the grant was clearly and unmistakably 
erroneous.  The burden of proof in such cases is upon the 
Government.  38 C.F.R. § 3.105(d).  See also Baughman v. 
Derwinski, 1 Vet.App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated 
after the original decision was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (holding that a 
"severance decision focuses-not on whether the original 
decision was clearly erroneous-but on whether the current 
'evidence establishes that [service connection] is clearly 
erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 
3.105(d) "clearly contemplat[es] the consideration of 
evidence acquired after the original granting of service 
connection"). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran "engaged 
in combat with the enemy." See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation 
in combat, a determination that is to be made on a case-by-
case basis, requires that the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.

If a posttraumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) 
(formerly 38 C.F.R. § 3.304(f)(3)). 

In this case, the only stressor that the Veteran has alleged 
is an August 1969 incident, which occurred while he was 
stationed in Korea, in which he was threatened on a city 
street by a knife-wielding man who apparently thought the 
Veteran had stolen his girlfriend.  

On the December 2004 VA examination, the Veteran was 
diagnosed as having PTSD due to his claimed in-service 
stressor.  

The March 2005 rating decision granted service connection 
because the Veteran's personnel file reflects that around the 
time of the alleged stressor, the Veteran applied for a 
hardship discharge, and it was noted on his August 1969 
separation examination that he had occasional nervousness due 
to stress.  In addition, the Veteran's August 1969 report of 
medical history indicated that he had, or had previously had, 
nervous trouble of any sort.  

In an April 1969 report of medical history made in connection 
with an examination entitled, "remote/isolated duty and lost 
records," the Veteran indicated, as he later did in the 
August 1969 report of medical history that he had, or had 
previously had, nervous trouble of any sort.  The April 1969 
report was made prior to the Veteran's tour of duty in Korea.  

The Veteran's service personnel records reflects that, in his 
July 1969 application for hardship discharge, and in the 
supporting statements of his Commander, Minister, family 
physician, mother, and friends, the only reasons given for 
the hardship discharge concerned the health of his father, 
and his parents' inability to maintain their family farm in 
his absence.  

Neither the regulation or the courts have defined the term 
"personal assault" as used in 38 C.F.R. § 3.304(f)(4).  
While this term may commonly be thought to refer to sexual 
assault, the Court has applied the provisions of 38 C.F.R. 
§ 3.304(f)(4) to situations where there was a physical 
assault or threat alone.  See Bradford v. Nicholson, 20 Vet. 
App. 200 (2006) (applying 38 C.F.R. § 3.304(f)(4) to a PTSD 
claim based on being pushed down a flight of stairs).

The original grant of service connection for PTSD in 2005 was 
premised on a finding that the Veteran's stressor constituted 
a personal assault.  Bradford provides support for the RO's 
analysis.  The RO essentially found that the Veteran's 
application for a hardship discharge and complaints of 
nervousness constituted evidence of behavior changes.

While it is possible to interpret these events in a manner 
different from the RO, its interpretation was not clearly 
erroneous.  Indeed, subsequently received evidence seems to 
support a conclusion that there were behavior changes in 
response to the claimed stressor.  The Veteran's spouse 
reported that he had been "antsy" and experienced, what she 
now understood were panic attacks, throughout their marriage 
beginning in October 1970.  A former co-worker recalled the 
Veteran telling him about the Korean assault while they were 
working together some time between 1977 and 1983.

In short, the record does not show that the grant of service 
connection for PTSD was the product of CUE.  Hence the 
severance was not proper and service connection is restored.


ORDER

The severance of service connection for PTSD was not proper, 
and the appeal for restoration of service connection is 
granted.  



REMAND

As noted above, a November 2003 SSA notice of decision 
indicates that the Veteran has been granted SSA disability 
benefits.  However, neither the SSA's disability 
determination nor the medical records considered in making 
this determination have been associated with the claims file.  
While the notice of decision appears to indicate that the 
Veteran's primary disability relates to his back, there is no 
indication whether there is a secondary disability, and no 
indication of what medical records were reviewed in making 
this determination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

As stated by the Veteran's representative in the March 2009 
brief to the Board, these records could provide evidence as 
to the onset of the Veteran's disabilities.  Consequently, a 
remand is required in order to request these records should 
from SSA.

Accordingly, the claims for entitlement to service connection 
for peripheral neuropathy, neurological problems, and 
tremors, spine disability, stomach problems to include 
ulcers, kidney infections, urinary tract infections, and 
bladder condition, arthritis, orthopedic and muscular 
problems, and a skin condition, are REMANDED for the 
following action:

1.  Contact SSA and request a copy of the 
SSA's disability determination along with 
all medical records associated with the 
Veteran's claim for SSA benefits awarded 
in November 2003.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


